Citation Nr: 0726635	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  00-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating for chronic degenerative 
disc disease of the lumbar spine, with low back pain, 
evaluated as 20 percent disabling until October 21, 2001, and 
40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in September 2003.  


FINDINGS OF FACT

1.	Prior to October 21, 2001, the veteran's low back disorder 
was manifested by forward flexion to 95 degrees; with 
significant pain after 60 degrees; extension backward to 30 
degrees, with pain; lateral flexion to 40 degrees to the 
right and 35 degrees to the left, with pain in each 
direction; right rotation to 35 degrees and left rotation was 
to 20 degrees on the left, with pain; and evidence of fatigue 
on range of motion of the lumbar spine secondary to painful 
motion throughout the range of motion.  

2.	The veteran's intervertebral disc disease is currently 
manifested by severe flare-ups that require bed rest of 
several days every other month, but do not correspond to the 
6 weeks total duration over the past 12 months.  

3.	Ankylosis of the thoracolumbar spine is not demonstrated.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
intervertebral disc disease, with low back pain were not met 
prior to October 21, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5293 (2001).  

2.	The criteria for a current rating in excess of 40 percent 
for intervertebral disc disease, with low back pain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Code 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2004, June 2004, and January 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran was service connected for degenerative disc 
disease of the lumbar spine, with low back pain, by rating 
decision of the RO dated in May 1999.  Initially a 20 percent 
evaluation was assigned, which was appealed by the veteran.  
The propriety of this evaluation is thus before the Board.  
Fenderson v. West, 12 Vet. App. 119 (1999).   The evaluation 
was increased to 40 percent disabling by rating decision 
dated in August 2005, effective on October 21, 2001.  The 
veteran continued his appeal.  The regulations for the 
evaluation of disabilities of the spine were amended, 
effective in September 2002 and again in September 2003.  
When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

An examination was conducted by VA in July 1998, but the 
examination report was incomplete and not considered adequate 
for rating purposes.  A second examination was conducted in 
April 1999.  At that time, the veteran complained of having 
sustained a lower back injury during service.  She had seen a 
physician and been treated with muscle relaxers, physical 
therapy, and electrical stimulation.  She currently had daily 
back pain that was constant, with occasional flare-ups due to 
walking, standing, or sitting for too long a period of time.  
Flare-ups also occurred with damp weather and lasted several 
days.  Examination of the lumbar spine revealed evidence of 
painful motion throughout the range of motion of the spine.  
There was tenderness noted in the lumbar spine, bilaterally.  
Range of motion of the spine was forward flexion to 95 
degrees; however there was significant pain after 60 degrees.  
Extension backward was to 30 degrees, with pain.  Lateral 
flexion was to 40 degrees to the right and 35 degrees to the 
left, with pain in each direction.  Right rotation was to 35 
degrees and left rotation was to 20 degrees on the left, with 
pain in that direction.  There was evidence of fatigue on 
range of motion of the lumbar spine secondary to painful 
motion throughout the range of motion that the examiner 
indicated at 20 percent, with the pain having a major impact 
on function.  Neurologic examination showed deep tendon 
reflexes to be 2+ and equal at the knees and ankles.  The 
pertinent diagnosis was chronic degenerative disc disease of 
the lumbar spine, with ongoing pain syndrome and decreased 
range of motion.  

The veteran's low back disorder was primarily evaluated on 
the basis of this April 1999 compensation examination.  At 
that time, range of motion was significantly limited by pain 
in forward flexion and rotation to the left, but overall, no 
more than moderate limitation of motion is shown to be 
demonstrated.  She was able to flex forward to up to 95 
degrees, which is a normal range, with lateral flexion only 
minimally restricted.  She does have complaints of flare-ups, 
but does not describe severe attacks of intervertebral disc 
disease such that a rating in excess of the assigned 20 
percent rating is warranted under the criteria than in 
effect.  

On October 21, 2001, the veteran was treated by VA on an 
outpatient basis.  At that time, she described having 
numbness down the right leg as well as leg and foot pain and 
weakness in the leg.  Her past medical history of 
degenerative disc disease at L5-S1 was reported.  Neurologic 
evaluation showed straight leg raising to be negative 
bilaterally, with strength to be slightly diminished (5-/5) 
in the right lower extremity.  Sensation was diminished in 
the right lower extremity when compared to the left, but 
reflexes were 2+ at both knees and ankles.  The impression 
was right lower extremity numbness and weakness, questionable 
radiculopathy.  Based upon this report, the RO considered the 
veteran to have severe recurring attacks and assigned a 40 
percent rating for intervertebral disc syndrome.  Review of 
the VA outpatient treatment records as well as treatment 
records from private medical treatment providers do not 
demonstrate symptoms of severe attacks of intervertebral disc 
disease prior to this time.  These records show that the 
veteran was treated for various disorders, including pain in 
joints in addition to the lumbar spine, as well as other 
disorders unrelated to this appeal.  As such, a rating in 
excess of 20 percent prior to October 21, 2001 is not 
warranted.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................	
								60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.....................................................	
		40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.....................................................	
		20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................	
		10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Review of available VA outpatient treatment records dated 
from October 2001 to 2005 includes a report of CT scan study 
of the lumbosacral spine, dated in December 2001.  This shows 
images from L1 to L4 to appear within normal limits.  At L4-5 
and L5-6, there was slight diffuse disc bulge present without 
a focal component.  Posterior to the inferior margin of L6 on 
the left, there appeared to be an increased soft tissue 
density that seemed to be a prominent or conjoined nerve 
root.  There was also a slight diffuse disc bulge seen at L6-
S1.  The primary diagnostic code was of a minor abnormality.  
Treatment in April 2002 shows that the veteran was treated 
for chronic back pain, of mild to moderate disability, with 
no neurologic sequelae.  In March 2004, an MRI study showed 
mild L5-L6 diffuse disc bulge, without significant canal 
stenosis, but mild bilateral neural foraminal narrowing at 
this level; and minimal L6-S1 and L4-L5 diffuse disc bulges, 
without significant canal or neural foraminal stenosis; 
mildly enlarged left root sleeve midway between the L5-L6 and 
L6-S1 disc spaces that could represent dilated root sleeve or 
conjoined origin of the left L6-S1 nerve roots that exit 
separately through the expected foraminal levels.  All of 
these findings were correlated with the CT scan study that 
had been previously performed.  It is noted that when last 
evaluated, in July 2005, an MRI study showed no changes from 
the previous study.  

An examination was conducted by VA in January 2004.  At that 
time, the veteran complained of continuous low back pain, 
with radiation to the right lower extremity.  She described 
her pain level on examination today as a 7/10.  She also had 
numbness and tingling in the right leg, which was painful 
when driving.  She took the medication Aleve for the pain.  
She reported periods of flare-ups every two months, which 
lasted one to two days.  They were severe and required bed 
rest.  She was not able to work during a flare-up.  She was 
able to walk approximately 150 feet without stopping to rest.  
She complained of unsteadiness on her feet because of her 
right leg weakness.  She had not had any falls and had not 
had surgery.  Regarding a functional assessment, she was able 
to walk unaided and able to transfer independently and her 
daily activities were independent.  She did state that she 
needed assistance during a flare-up, but otherwise she could 
handle the activities of daily living.  Examination of the 
spine showed no muscular atrophy.  Her posture was erect and 
her gait was somewhat ataxic.  The spine was symmetrical in 
appearance.  Range of motion was forward flexion to 70 
degrees, with pain in her back at approximately 50 degrees.  
She had hyperextension to 20 degrees, with pain at 20 
degrees; lateral rotation to 20 degrees to the right, with 
pain at 20 degrees, and 15 degrees to the left, with pain at 
10 degrees; and lateral flexion to 15 degrees, with pain 
bilaterally.  The spine was not painful on palpation.  On 
sensory examination she had decreased pinprick sensation in 
her feet.  Deep tendon reflexes were 2+ at each patella and 
absent bilaterally at the ankles.  There was no muscular 
atrophy in the lower extremities.  The diagnoses were 
lumbosacral strain, with bulging disc, and fibromyalgia.  

In evaluating the veteran's disability under the revised 
criteria that are now applicable, several factors must be 
taken into consideration.  It must first be determined if a 
rating in excess of 40 percent on the basis of intervertebral 
disc disease may be awarded.  For a 60 percent rating the 
veteran would have to demonstrate incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  On examination, she described severe flare-ups 
that required bed rest of several days every other month.  
This does not correspond to the 6 weeks total duration 
required for a 60 percent award.  As such, a rating in excess 
of 40 percent for intervertebral disc sydrome is not 
warranted.  

The veteran may also be evaluated on the basis of limitation 
of function of the thoracolumbar spine.  For a rating in 
excess of the current 40 percent rating, unfavorable 
ankylosis of the entire thoracolumbar spine must be shown.  
While the veteran's disability limits her movements 
somewhat, there are no findings of ankylosis of these 
segments of the spine whereby a rating in excess of 40 
percent is warranted.  Although the veteran does demonstrate 
some neurologic symptoms of radiculopathy, these are not 
shown to be sufficient for a separate evaluation under the 
criteria utilized for sciatic neuropathy.  In this regard, 
it is noted that the radiation of pain down the right leg is 
the symptom of intervertebral disc disease for which the 40 
percent rating was awarded under the criteria in effect 
prior to September 2002 and do not constitute a separate 
associated objective neurologic abnormality.  See 
38 C.F.R. §§ 4.14, 4.124a, Code 8520; Esteban v. Brown, 6 
Vet. App. 259 (1994).  Under these circumstances, a rating in 
excess of 40 percent is not warranted and the claim must be 
denied.  




ORDER

A disability rating for chronic degenerative disc disease of 
the lumbar spine, with low back pain, evaluated as 20 percent 
disabling until October 21, 2001, and 40 percent thereafter, 
is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


